DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           TYMON BRAZELL,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-770

                               [June 10, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael McNicholas,
Judge; L.T. Case Nos. 472007CF000529A and 472007CF000528A.

   Tymon Brazell, Bristol, pro se.

   Thomas R. Bakkedahl, State Attorney, and Ashley K. Albright,
Assistant State Attorney, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.